Exhibit 4(ii) FIVE-YEAR CREDIT AGREEMENT dated as of July 13, 2010, among PALL CORPORATION, The LENDERS Party Hereto, JPMORGAN CHASE BANK, N.A., as Facility Agent and J. P. MORGAN EUROPE LIMITED, as London Agent and BANK OF TOKYO MITSUBISHI UFJ TRUST COMPANY, HSBC BANK USA, NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A., as Documentation Agents J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC, as Co-Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 28 SECTION 1.03. Terms Generally 28 SECTION 1.04. Accounting Terms; GAAP 28 SECTION 1.05. Currency Translation 29 ARTICLE II The Credits SECTION 2.01. Commitments 30 SECTION 2.02. Loans and Borrowings 30 SECTION 2.03. Requests for Borrowings 31 SECTION 2.04. Swingline Loans 31 SECTION 2.05. Letters of Credit 33 SECTION 2.06. Funding of Borrowings 38 SECTION 2.07. Interest Elections 38 SECTION 2.08. Termination, Reduction and Increase of Commitments 40 SECTION 2.09. Repayment of Loans; Evidence of Debt 42 SECTION 2.10. Prepayment of Loans 43 SECTION 2.11. Fees 44 SECTION 2.12. Interest 45 SECTION 2.13. Alternate Rate of Interest 46 SECTION 2.14. Increased Costs 47 SECTION 2.15. Break Funding Payments 48 SECTION 2.16. Taxes 49 SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 53 SECTION 2.18. Mitigation Obligations; Replacement of Lenders 54 SECTION 2.19. Redenomination of Certain Alternative Currencies 55 SECTION 2.20. Defaulting Lenders 56 ARTICLE III Representations and Warranties SECTION 3.01. Existence, Qualification and Power; Compliance with Laws 58 i SECTION 3.02 . Authorization; No Contravention 58 SECTION 3.03 . Governmental Authorization; Other Consents 59 SECTION 3.04 . Binding Effect 59 SECTION 3.05 . Financial Statements; No Material Adverse Effect 59 SECTION 3.06 . Litigation 60 SECTION 3.07 . No Default 60 SECTION 3.08 . Ownership of Property; Liens 60 SECTION 3.09 . Environmental Compliance 60 SECTION 3.10 . Insurance 60 SECTION 3.11 . Taxes 61 SECTION 3.12 . ERISA Compliance 61 SECTION 3.13 . Subsidiaries; Equity Interests 61 SECTION 3.14 . Margin Regulations; Investment Company Act 61 SECTION 3.15 . Disclosure 62 SECTION 3.16 . Compliance with Laws 62 SECTION 3.17 . Permits and Licenses, Etc. 62 SECTION 3.18 . Labor Disputes and Acts of God 62 SECTION 3.19 . Specially Designated Nationals or Blocked Persons List 62 SECTION 3.20 . Cash Pool Arrangements 62 ARTICLE IV Conditions SECTION 4.01 . Effective Date 63 SECTION 4.02 . Each Credit Event 64 ARTICLE V Affirmative Covenants SECTION 5.01 . Financial Statements 65 SECTION 5.02 . Certificates; Other Information 66 SECTION 5.03 . Notices 67 SECTION 5.04 . Payment of Obligations 68 SECTION 5.05 . Preservation of Existence, Etc. 69 SECTION 5.06 . Maintenance of Properties 69 SECTION 5.07 . Maintenance of Insurance 69 SECTION 5.08 . Compliance with Laws 69 SECTION 5.09 . Books and Records 69 SECTION 5.10 . Inspection Rights 69 SECTION 5.11 . Use of Proceeds 70 SECTION 5.12 . Environmental Laws 70 SECTION 5.13 . Company Ratings 70 SECTION 5.14 . Cash Pool Arrangements 70 ii ARTICLE VI Negative Covenants SECTION 6.01 . Liens 70 SECTION 6.02 . Investments 71 SECTION 6.03 . Priority Indebtedness 72 SECTION 6.04 . Fundamental Changes 73 SECTION 6.05 . Dispositions 73 SECTION 6.06 . Restricted Payments 74 SECTION 6.07 . Change in Nature of Business 74 SECTION 6.08 . Transactions with Affiliates 74 SECTION 6.09 . Burdensome Agreements 74 SECTION 6.10 . Use of Proceeds 75 SECTION 6.11 . Financial Covenants 75 SECTION 6.12 . Hazardous Materials 75 SECTION 6.13 . Certain Agreements, Amendment and Waivers 75 ARTICLE VII Events of Default SECTION 7.01 . Events of Default 75 SECTION 7.02 . Remedies Upon Event of Default 78 SECTION 7.03 . Application of Funds 78 ARTICLE VIII The Agents ARTICLE IX Miscellaneous SECTION 9.01 . Notices 81 SECTION 9.02 . Waivers; Amendments 82 SECTION 9.03 . Expenses; Indemnity; Damage Waiver 83 SECTION 9.04 . Successors and Assigns 85 SECTION 9.05 . Survival 88 SECTION 9.06 . Counterparts; Integration; Effectiveness 88 SECTION 9.07 . Severability 89 SECTION 9.08 . Right of Setoff 89 SECTION 9.09 . Governing Law; Jurisdiction; Consent to Service of Process 89 SECTION 9.10 . WAIVER OF JURY TRIAL 90 iii SECTION 9.11 . Headings 90 SECTION 9.12 . Confidentiality 90 SECTION 9.13 . Interest Rate Limitation 91 SECTION 9.14 . Conversion of Currencies 91 SECTION 9.15 . USA Patriot Act 92 SECTION 9.16 . No Fiduciary Duty 92 iv SCHEDULES: Schedule 1.01 Applicable Funding Account Schedule 2.01 Commitments Schedule 2.05 Existing Letters of Credit Schedule 3.09 Environmental Compliance Schedule 3.11 Tax-Sharing Agreements Schedule 3.13 Subsidiaries and Affiliates Schedule 3.20 Cash Pool Arrangements Schedule 6.01 Existing Liens Schedule 6.02 Other Investments Schedule 6.03 Priority Indebtedness EXHIBITS: Exhibit A Form of Assignment and Assumption Exhibit B Form of Compliance Certificate Exhibit C Mandatory Costs Rate Exhibit D Form of Borrowing Request Exhibit E U.S. Tax Certificate Exhibit F Form of Opinion of Cleary Gottlieb Steen & Hamilton LLP v FIVE-YEAR CREDIT AGREEMENT dated as of July 13, 2010, among PALL CORPORATION, a New York corporation (the “Company”), the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as Facility Agent, and J. P. MORGAN EUROPE LIMITED, as London Agent. The Company has requested that the Lenders (such term and the other capitalized terms used but not defined herein having the meanings assigned to them in Article I) extend credit in the form of Commitments under which (a) the Company may obtain Revolving Loans in US Dollars and Alternative Currencies and (b) the Company may obtain Swingline Loans in US Dollars and Letters of Credit in US Dollars and Alternative Currencies, in an aggregate principal or face amount not exceeding the equivalent of US$500,000,000 at any time outstanding. The proceeds of borrowings hereunder are to be used for working capital and other general corporate purposes of the Company and the Subsidiaries, including the provision of credit support for the Company’s commercial paper program, the repayment of amounts outstanding under the Existing Credit Agreement and the financing of Permitted Acquisitions. The Letters of Credit will be used for general corporate purposes of the Company and the Subsidiaries. The Lenders are willing to extend such credit to the Company on the terms and subject to the conditions herein set forth. Accordingly, the parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest Period, an interest rate per annum equal to the sum of (a) the EURIBO Rate for such Interest Period and (b) the Mandatory Costs Rate. “Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated in US Dollars for any Interest Period, an interest rate per annum equal to the product of (i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing denominated in Alternative Currency for any Interest Period, an interest rate per annum equal to the sum of (x) the LIBO Rate for such Interest Period plus (y) the Mandatory Costs Rate. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Facility Agent. 2 “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agents” means the Facility Agent and the London Agent. “Agreement” means this Credit Agreement, as amended from time to time in accordance with the provisions hereof. “Agreement Currency” has the meaning assigned to such term in Section 9.14(b). “Alternate Base Rate” means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day is not a Business Day, the immediately preceding Business Day) for a deposit in dollars with a maturity of one month plus 1%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the rate per annum appearing on the Reuters “LIBOR01” screen displaying British Bankers’ Association Interest Settlement Rates (or on any successor or substitute screen provided by Reuters, or any successor to or substitute for such service, providing rate quotations comparable to those currently provided on such screen, as determined by the Facility Agent from time to time for purposes of providing quotations of interest rates applicable to dollar deposits in the London interbank market) at approximately 11:00 a.m., London time, two Business Days prior to such day for deposits in dollars with a maturity of one month. Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively. “Alternative Currency” means (a) Sterling, (b) Euro, (c) Swiss Francs, (d) Yen and (e) any other currency that is freely transferable and convertible into US Dollars in the London market and for which LIBO Rates can be determined by reference to the applicable Reuters screen as provided in the definition of “LIBO Rate” and that has been requested by the Company in a notice to the Facility Agent and agreed upon by the Facility Agent and all the Lenders. “Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in US Dollars or any Letter of Credit, and with respect to any payment hereunder that does not relate to a particular Loan or Borrowing, the Facility Agent, and (b) with respect to a Loan or Borrowing denominated in an Alternative Currency, the London Agent. “Applicable Creditor” has the meaning assigned to such term in Section 9.14(b). “Applicable Funding Account” means the applicable account of the Company with the Facility Agent (or one of its Affiliates) specified on Schedule 1.01 hereto or any other account with the Facility Agent (or one of its Affiliates) that shall be specified in a written notice signed by a Financial Officer and delivered to the Applicable Agent and approved by such Applicable Agent. 3 “Applicable Percentage” means, with respect to any Lender, the percentage of the total Commitments represented by such Lender’s Commitment; provided that in the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage of the total Commitments (disregarding any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments have terminated or expired, the Applicable Percentages shall be determined based upon the Commitments most recently in effect, giving effect to any assignments and to any Lender’s status as a Defaulting Lender at the time of determination. “Applicable Rate” means, for any day, with respect to (a) any LIBOR Revolving Loan or any EURIBOR Revolving Loan, the applicable rate per annum set forth below under the caption “LIBOR/EURIBOR Spread”, (b) any ABR Loan, the applicable rate per annum set forth below under the caption “ABR Spread” and (c) the commitment fees payable hereunder, the applicable rate per annum set forth below under the caption “Commitment Fee Rate”, in each case based upon the ratings by S&P and Moody’s, respectively, applicable on such date to the Index Debt: LIBOR/EURIBOR Commitment Fee ABR Spread Spread Index Debt Ratings: Rate (basis points) (basis points) (basis points) Category 1 20 50 150 A/A2 or higher Category 2 25 75 175 A-/A3 Category 3 30 100 200 BBB+/Baa1 Category 4 35 125 225 BBB/Baa2 Category 5 45 150 250 BBB-/Baa3 Category 6 55 175 275 BB+/Ba1 or lower 4 For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in effect a rating for the Index Debt (other than by reason of the circumstances referred to in the last sentence of this definition), then such rating agency shall be deemed to have established a rating in Category 6, (ii) if the ratings established or deemed to have been established by Moody’s and S&P for the Index Debt shall fall within different Categories, the Applicable Rate shall be the applicable rate per annum corresponding to the higher (or numerically lower) of such Categories unless one of the ratings is two or more Categories lower than the other, in which case the Applicable Rate shall be determined by reference to the Category next above that corresponding to the lower of the two ratings and (iii) if the ratings established or deemed to have been established by S&P and Moody’s for the Index Debt shall be changed (other than as a result of a change in the rating system of S&P or Moody’s), such change shall be effective as of the date on which it is first announced by the applicable rating agency, irrespective of when notice of such change shall have been furnished by the Company to the Facility Agent and the Lenders pursuant to Section 5.03(e) or otherwise. Each change in the Applicable Rate shall apply during the period commencing on the effective date of such change and ending on the date immediately preceding the effective date of the next such change. If the rating system of S&P or Moody’s shall change, or if either such rating agency shall cease to be in the business of rating corporate debt obligations, the Company and the Lenders shall negotiate in good faith to amend this definition to reflect such changed rating system or the unavailability of ratings from such rating agency and, pending the effectiveness of any such amendment, the Applicable Rate shall be determined by reference to the rating most recently in effect prior to such change or cessation. “Approved Fund” has the meaning assigned to such term in Section 9.04. “Arrangers” means J.P. Morgan Securities Inc. and Banc of America Securities LLC. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 9.04), and accepted by the Facility Agent in the form of Exhibit A or any other form approved by the Facility Agent. “Attributable Indebtedness” means, on any date, (a) in respect of any Capital Lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP and (b) in respect of any Sale-Leaseback Transaction that does not result in a Capital Lease, the capitalized amount of the remaining lease payments under the relevant lease that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease were accounted for as a Capital Lease. “Audited Financial Statements” means the audited consolidated balance sheet of the Company and the Subsidiaries as at July 31, 2009, and the related audited consolidated statements of earnings, shareholders’ equity and cash flows of the Company and the Subsidiaries for the Fiscal Year then ended, including the notes thereto. “Availability Period” means the period from and including the Effective Date to but excluding the earlier of the Maturity Date and the date of termination of the Commitments. 5 “Bankruptcy Event” means, with respect to any Person, that such Person becomes the subject of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee, administrator, custodian, assignee for the benefit of creditors or similar Person charged with the reorganization or liquidation of its business appointed for it, or, in the good faith determination of the Facility Agent, has taken any action in furtherance of, or indicating its consent to, approval of, or acquiescence in, any such proceeding or appointment, provided that a Bankruptcy Event shall not result solely by virtue of any ownership interest, or the acquisition of any ownership interest, in such Person by a Governmental Authority or instrumentality thereof, provided, further, that such ownership interest does not result in or provide such Person with immunity from the jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment on its assets or permit such Person (or such Governmental Authority or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or agreements made by such Person. “Beneficial Owner” means, in the case of a Lender that is classified as a partnership for U.S. Federal income tax purposes, the direct or indirect partner or owner of such Lender that is treated, for U.S. Federal income tax purposes, as the beneficial owner of a payment by the Company under this Agreement. “Board” means the Board of Governors of the Federal Reserve System of the United States of America. “Borrowing” means (a) Revolving Loans of the same Class, Type and currency, made, converted or continued on the same date and, in the case of LIBOR Loans or EURIBOR Loans, as to which a single Interest Period is in effect or (b) a Swingline Loan. “Borrowing Minimum” means (a) in the case of a Borrowing denominated in US Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any Alternative Currency, the smallest amount of such Alternative Currency that is an integral multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent in excess of US$5,000,000. “Borrowing Multiple” means (a) in the case of a Borrowing denominated in US Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any Alternative Currency, 1,000,000 units of such currency. “Borrowing Request” means a request by the Company for a Borrowing in accordance with Section 2.03. “Business Day” means any day that is not a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to remain closed; provided, that (a) when used in connection with a LIBOR Loan, the term “Business Day” shall also exclude any day on which banks are not open for dealings in deposits in such currency in the London interbank market and (b) when used in connection with EURIBOR Loan, the term “Business Day” shall also exclude any day on which the TARGET payment system is not open for the settlement of payments in Euros. 6 “Capital Lease” means with respect to any Person, as of the date of determination, any lease the obligations in respect of which are required to be capitalized on the balance sheet of such Person in accordance with GAAP applied on a consistent basis. The amount of any Capital Lease as of any date shall be deemed to be the amount of Attributable Indebtedness in respect thereof as of such date. “Cash Collateralize” has the meaning set forth in Section 2.05(j). “Cash Pool Arrangement” means a centralized cash pooling arrangement of any group of Subsidiaries with a Cash Pool Bank under which such Subsidiaries make deposits with and receive advances from such Cash Pool Bank in order to facilitate the efficient deployment of cash of such Subsidiaries. “Cash Pool Availability” means, with respect to any Cash Pool Arrangement, the aggregate amount of cash of Subsidiaries on deposit with the applicable Cash Pool Bank under such Cash Pool Arrangement. “Cash Pool Bank” means Bank Mendes Gans N.V. and each other bank that is a provider of cash pooling arrangements to the Company, Pall Netherlands B.V. or any of the other Subsidiaries; provided that each such other bank must have a long-term credit rating of BBB or better by S&P and a long-term obligation rating of Baa2 or better by Moody’s at the time such bank becomes a Cash Pool Bank. “Cash Pool Obligations” means, with respect to any Cash Pool Arrangement, the aggregate outstanding amount of borrowings by the Subsidiaries under such Cash Pool Arrangement. “Change in Law” means (a) the adoption of any law, rule or regulation after the date hereof, (b) any change in any law, rule or regulation or in the interpretation or application thereof by any Governmental Authority after the date hereof or (c) compliance by any Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of such Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the date hereof. “Change of Control” means, as to the Company, an event or series of events by which: (a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit plan of the Company or its subsidiaries, and any Person or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person or group shall be deemed to have “beneficial ownership” of all securities that such person or group has the right to acquire (such right, an “option right”), whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of 30% or more of the equity securities of the Company entitled to vote for members of the board of directors or equivalent governing body of the Company on a fully-diluted basis (and taking into account all such securities that such person or group has the right to acquire pursuant to any option right); 7 (b) during any period of 12 consecutive months, a majority of the members of the board of directors or other equivalent governing body of the Company ceases to be composed of individuals (i) who were members of that board or equivalent governing body on the first day of such period, (ii) whose election or nomination to that board or equivalent governing body was approved by individuals referred to in clause (i) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body or (iii) whose election or nomination to that board or other equivalent governing body was approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body (excluding, in the case of both clause (ii) and clause (iii), any individual whose initial nomination for, or assumption of office as, a member of that board or equivalent governing body occurs as a result of an actual or threatened solicitation of proxies or consents for the election or removal of one or more directors by any person or group other than a solicitation for the election of one or more directors by or on behalf of the board of directors); or (c) any Person or two or more Persons acting in concert shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation thereof, will result in its or their acquisition of the power to exercise, directly or indirectly, a controlling influence over the management or policies of the Company, or control over the Equity Interests of the Company entitled to vote for members of the board of directors or equivalent governing body of the Company on a fully-diluted basis (and taking into account all such securities that such Person or group has the right to acquire pursuant to any option right) representing 30% or more of the combined voting power of such securities. “Charges” has the meaning set forth in Section 9.13. “Class”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline Loans. “Code” means the Internal Revenue Code of 1986, as amended from time to time. 8 “Commitment” means, with respect to each Lender, the commitment of such Lender to make Revolving Loans pursuant to Section 2.01 and to acquire participations in Swingline Loans and Letters of Credit hereunder, expressed as an amount representing the maximum aggregate amount of such Lender’s Revolving Exposure permitted hereunder, as such commitment may be reduced or increased from time to time pursuant to Section 2.08 or assignments by or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender shall have assumed its Commitment, as the case may be. The aggregate amount of Commitments on the date hereof is US$500,000,000. “Company” means Pall Corporation, a New York corporation. “Company Materials” has the meaning set forth in Section “Compliance Certificate” means a certificate substantially in the form of Exhibit B. “Consolidated EBITDA” means, for any four consecutive fiscal quarter period, for the Company and the Subsidiaries on a consolidated basis, an amount equal to the Consolidated Net Income (Net Loss) of the Company and the Subsidiaries for such period, plus the sum, without duplication, for such period of (a) Consolidated Interest Charges, (b) depreciation and amortization expenses or charges, (c) income taxes payable to any government or governmental instrumentality expensed on the Company’s or the Subsidiaries’ books (whether paid or accrued) and (d) non-cash, non-recurring charges or losses, if any, minus the sum, without duplication, for such period of (a) non-cash non-recurring gains, if any, and (b) interest income, determined in accordance with GAAP applied on a consistent basis. All the foregoing categories shall be calculated with respect to the Company and the Subsidiaries on a consolidated basis. At any time Consolidated EBITDA is required to be calculated hereunder, the Company shall use the amounts set forth in the financial statement or statements delivered to the Facility Agent covering the last four consecutive fiscal quarters pursuant to the terms hereof. “Consolidated Funded Indebtedness” means, as of any date of determination, for the Company and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding principal amount of all obligations, whether current or long-term, for borrowed money (including Obligations hereunder) and all obligations evidenced by bonds, debentures, notes, loan agreements or other similar instruments, (b) all purchase money Indebtedness, (c) except as provided in clause (ii) of the next sentence, the undrawn amount of all letters of credit (including standby and commercial), and all obligations in respect of bankers’ acceptances, bank guarantees, surety bonds and similar instruments, (d) all obligations in respect of the deferred purchase price of property or services (other than trade accounts payable in the ordinary course of business), (e) all Attributable Indebtedness in respect of Capital Leases, (f) without duplication, all Guarantees with respect to outstanding Indebtedness of the types specified in clauses (a) through (e) above of Persons other than the Company or any Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a) through (f) above of any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability company) in which the Company or a Subsidiary is a general partner or joint venturer, unless such Indebtedness is expressly made non-recourse to the Company or such Subsidiary. Notwithstanding the foregoing, (i) Cash Pool Obligations outstanding under any Cash Pool Arrangement shall be deemed to constitute Consolidated Funded Indebtedness only to the extent of the excess thereof over the Cash Pool Availability under such arrangement; (ii) contingent obligations under undrawn letters of credit, bank guarantees, surety bonds and similar instruments supporting trade payables, workers’ compensation and similar obligations and other non-financial obligations shall not be deemed to constitute Consolidated Funded Indebtedness; (iii) Indebtedness under arrangements for factoring of foreign receivables shall be deemed to constitute Consolidated Funded Indebtedness only to the extent the aggregate uncollected amount of the receivables transferred pursuant to such arrangements at any time exceeds $50,000,000; and (iv) if the net proceeds of the issuance and sale of any Refinancing Notes shall be irrevocably deposited at the time of such issuance and sale with the trustee under the New Notes Indenture for the sole purpose of repaying amounts due in respect of the New Notes upon the maturity or redemption thereof, then that portion of the New Notes not in excess of the amounts so deposited shall be excluded in computing Consolidated Funded Indebtedness until the earlier of (i) the release of such net proceeds by the trustee and (ii) the date that is 180 days after the date of such issuance and sale; provided further, that all Refinancing Notes will, at all times after the issuance and sale thereof, be included in computing Consolidated Funded Indebtedness. 9 “Consolidated Interest Charges” means, for any four fiscal quarter period, for the Company and the Subsidiaries on a consolidated basis, the sum, for such period, of (a) all interest, premium payments, debt discount, fees, charges and related expenses of the Company and the Subsidiaries in connection with borrowed money (including capitalized interest but excluding any make-whole and other premium payments in connection with any redemption of the Existing Notes) or in connection with the deferred purchase price of assets, in each case to the extent treated as interest in accordance with GAAP, and (b) the portion of rent expense of the Company and the Subsidiaries with respect to such period under Capital Leases that is treated as interest in accordance with GAAP. “Consolidated Leverage Ratio” means, as of any date of determination, the ratio of (a) Consolidated Funded Indebtedness at such date to (b) Consolidated EBITDA for the four fiscal quarter period ending on or most recently prior to such date. “Consolidated Net Income (Net Loss)” means, for any period, the net income (or net loss) of the Company and the Subsidiaries on a consolidated basis for such period determined in accordance with GAAP applied on a consistent basis. “Consolidated Net Interest Coverage Ratio” means, as of any date of determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges less interest income earned by the Company and the Subsidiaries, in each case for the four fiscal quarter period ending on such date. “Consolidated Net Tangible Assets” means, at any time, Consolidated Tangible Assets minus all current liabilities (excluding any thereof which are by their terms extendible or renewable at the option of the obligor thereon to a time more than twelve months after the time as of which the amount thereof is being computed and excluding deferred income taxes) of the Company and the Subsidiaries, all as set forth in the most recent consolidated balance sheet of the Company and the Subsidiaries delivered pursuant to Section 5.01 (or, prior to any such delivery, referred to in Section 3.05) as of such date of determination, determined on a consolidated basis in accordance with GAAP. 10 “Consolidated Tangible Assets” means, at any time, the aggregate amount of assets (less applicable accumulated depreciation, depletion and amortization and other reserves and other properly deductible items) of the Company and the Subsidiaries minus all goodwill, trade names, trademarks, patents, unamortized debt discount and expense and other intangible assets of the Company and the Subsidiaries, all as set forth in the most recent consolidated balance sheet of the Company and the Subsidiaries delivered pursuant to Section 5.01 (or, prior to any such delivery, referred to in Section 3.05) as of such date of determination, determined on a consolidated basis in accordance with GAAP. “Control” means the possession, directly or indirectly, of the power to direct the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Controlling” and “Controlled” have meanings correlative thereto. “Credit Party” means any Agent, the Issuing Bank, the Swingline Lender or any other Lender. “Day One” means the time a Recipient (other than an assignee pursuant to Section 2.18(b)) (i) becomes a Recipient with respect to its applicable ownership interest in the Loan or Commitment or (ii) designates a new lending office “Default” means any event or condition which constitutes an Event of Default or which upon notice, lapse of time or both would, unless cured or waived, become an Event of Default. 11 “Defaulting Lender” means any Lender that (a) has failed, within two Business Days of the date required to be funded or paid, to (i) fund any portion of its Loans (including pursuant to Section 2.06(b)), unless such Lender notifies the Applicable Agent in writing that such failure is the result of such Lender’s good faith determination that a condition precedent to funding (specifically identified and including the particular default, if any) has not been satisfied, (ii) fund any portion of its participations in Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount required to be paid by it hereunder, unless, in the case of this clause (iii), such payment is the subject of a good faith dispute identified in writing to the applicable Credit Party, (b) has notified the Company or any Credit Party in writing, or has made a public statement to the effect, that it does not intend or expect to comply with any of its funding obligations under this Agreement (unless such writing or public statement indicates that such position is based on such Lender’s good faith determination that a condition precedent (specifically identified and including the particular default, if any) to funding a loan under this Agreement cannot be satisfied) or generally under other agreements in which it commits to extend credit, (c) has failed, within three Business Days after request by a Credit Party, acting in good faith, to provide a certification in writing from an authorized officer of such Lender that it will comply with its obligations (and is financially able to meet such obligations) to fund prospective Loans and participations in then outstanding Letters of Credit and Swingline Loans under this Agreement, provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt of such certification in form and substance satisfactory to it and the Facility Agent, or (d) has become the subject of a Bankruptcy Event. “Disposition” or “Dispose” means the sale, transfer, license, lease or other disposition (including any sale and leaseback transaction) of any property by any Person, including any sale, assignment, transfer or other disposal, with or without recourse, of any notes or accounts receivables or any rights and claims associated therewith. “Effective Date” means the first date on which the conditions specified in Section 4.01 are satisfied (or waived in accordance with Section 9.02). “Eligible Investments” means (a) direct obligations of the United States of America or any governmental agency thereof which are fully guaranteed or insured by the United States of America; provided that such obligations mature within two years from the date of acquisition thereof; (b) US Dollar denominated time deposit maturing within one year issued by any bank organized and existing under the laws of the United States of America or any state thereof and having aggregate capital and surplus in excess of $1,000,000,000; (c) investments in any time deposit issued by any bank with a long-term credit rating of BBB or better by S&P and a long-term obligation rating of Baa2 or better by Moody’s made in connection with a Cash Pool Arrangement; (d) money market mutual funds having assets in excess of $1,000,000,000; (e) commercial paper rated not less than P-1 or A-1 or their equivalent by Moody’s or S&P, respectively; (f) tax exempt securities of an issuer organized in the United States of America rated A or better by Moody’s or S&P; (g) repurchase agreements entered into with any bank, trust company or financial institution organized under the laws of the United States of America or any state thereof or under the laws of Puerto Rico, having capital and surplus in an aggregate amount not less than $1,000,000,000 and relating to any of the obligations referred to in clause (a) above; (h) short-term investments by any Foreign Subsidiary made in the ordinary course of its business and in accordance with the Company’s guidelines and procedures, provided that the aggregate amount of such investments by the Foreign Subsidiaries shall not exceed $50,000,000, at any one time outstanding; (i) investments in corporate bonds or notes having maturities of not more than five years from the date of acquisition thereof and having a rating of at least A- or better by S&P and A3 or better by Moody’s or (j) cash. “EMU Legislation” means the legislative measures of the European Union for the introduction of, changeover to or operation of the Euro in one or more member states. 12 “Environmental Laws” means any and all Federal, state, local and foreign statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, permits, concessions, grants, franchises, licenses, agreements or governmental restrictions relating to pollution and the protection of the environment or the release of any materials into the environment, including those related to hazardous substances or wastes, air emissions and discharges to waste or public systems. “Environmental Liability” means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities) of the Company or any Subsidiary directly or indirectly resulting from or based upon (a) violation of any Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or threatened release of any Hazardous Materials into the environment or (e) any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “Equity Interests” means, with respect to any Person, all of the shares of capital stock of (or other ownership or profit interests in) such Person, all of the warrants, options or other rights for the purchase or acquisition from such Person of shares of capital stock of (or other ownership or profit interests in) such Person, all of the securities convertible into or exchangeable for shares of capital stock of (or other ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition from such Person of such shares (or such other interests), and all of the other ownership or profit interests in such Person (including partnership, member or trust interests therein), whether voting or nonvoting, and whether or not such shares, warrants, options, rights or other interests are outstanding on any date of determination. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any trade or business (whether or not incorporated) under common control with the Company within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions relating to Section 412 of the Code). “ERISA Event” means (a) a “reportable event” (as defined in Section 4043 of ERISA) with respect to a Pension Plan for which notice thereof has not been waived pursuant to the regulations under Section 4043(c) of ERISA as in effect on the date hereof; (b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan year in which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to terminate, the treatment of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under Title IV of ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate if such liability, taken together with any other such liabilities then existing, would reasonably be expected to have a Material Adverse Effect. 13 “Euro” or “€” means the single currency of the European Union as constituted by the Treaty on European Union and as referred to in the EMU Legislation. “EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for such Interest Period, the arithmetic mean of the rates quoted by the Reference Banks to leading banks in the Banking Federation of the European Union for the offering of deposits for a period comparable to such Interest Period, in each case as of the Specified Time on the Quotation Day. “EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Adjusted EURIBO Rate. “Event of Default” has the meaning assigned to such term in Article VII. “Exchange Act” means the U.S. Securities Exchange Act of 1934. “Exchange Rate” means on any day, for purposes of determining the US Dollar Equivalent of any other currency, the rate at which such other currency may be exchanged into US Dollars at the time of determination on such day on the Reuters WRLD Page for such currency. In the event that such rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to such other publicly available service for displaying exchange rates as may be agreed upon by the Applicable Agent and the Company, or, in the absence of such an agreement, such Exchange Rate shall instead be the arithmetic average of the spot rates of exchange of the Applicable Agent in the market where its foreign currency exchange operations in respect of such currency are then being conducted, at or about such time as the Applicable Agent shall elect after determining that such rates shall be the basis for determining the Exchange Rate, on such date for the purchase of US Dollars for delivery two Business Days later; provided that if at the time of any such determination, for any reason, no such spot rate is being quoted, the Applicable Agent may use any reasonable method it deems appropriate to determine such rate, and such determination shall be conclusive absent manifest error. “Excluded Taxes” means, with respect to payments made under this Agreement, any of the following Taxes of a Recipient (without duplication): (i) Other Connection Taxes; 14 (ii) Taxes attributable to such Recipient’s failure to comply with Section 2.16(f); and (iii) U.S. Federal withholding Taxes resulting from any law in effect (including FATCA) at Day One (except to the extent that, pursuant to Section 2.16(a), amounts with respect to such Taxes were payable to (A) such Recipient’s assignor immediately before such Recipient became a Recipient with respect to its applicable ownership interest in the Loan or Commitment or (B) such Recipient immediately before it designated a new lending office). “Existing Credit Agreement” means the Credit Agreement dated as of June 21, 2006, among the Company, the Subsidiaries party thereto, the lenders party thereto, JPMorgan Chase Bank, N.A., as facility agent and J. P. Morgan Europe Limited, as London agent. “Existing Indenture” means the Indenture dated as of August 1, 2002, by and among the Company, the guarantors named therein and The Bank of New York, as Trustee (as amended on October 9, 2007). “Existing Letters of Credit” means each letter of credit previously issued for the account of the Company pursuant to the Existing Credit Agreement that is outstanding on the Effective Date and listed on Schedule 2.05, but shall not include any renewal or extension of any Existing Letter of Credit other than an Existing Letter of Credit issued by JPMCB or an Affiliate thereof. “Existing Notes” means the $280 million of 6% Senior Notes due 2012 issued by the Company pursuant to the Existing Indenture. “Facility Agent” means JPMCB, in its capacity as facility agent for the Lenders hereunder and under the Loan Documents or, as applicable, such Affiliates thereof as it shall from time to time designate by notice to the Company and the Lenders for the purpose of performing its obligations hereunder. “FATCA” means (i) Sections 1471 through 1474 of the Code, as in effect at Day One, and (ii) any current or future regulations or official interpretations thereof. “Federal Funds Effective Rate” means, for any day, the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for any day that is a Business Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day for such transactions received by the Facility Agent from three Federal funds brokers of recognized standing selected by it. 15 “Financial Officer” means the chief financial officer, principal accounting officer, treasurer or controller of the Company. “Fiscal Year” means any period of twelve consecutive calendar months ending on July 31st; references to a Fiscal Year with a number corresponding to any calendar year (e.g., the “2009 Fiscal Year”) refer to the Fiscal Year ending on July 31st of such calendar year. “Foreign Currency Exposure” means, with respect to any Lender, the aggregate amount of (a) the sum of the US Dollar Equivalents of such Lender’s Revolving Loans denominated in Alternative Currencies and (b) the portion of such Lender’s LC Exposure attributable to Letters of Credit denominated in Alternative Currencies. “Foreign Currency Sublimit” means $100,000,000. “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction other than the United States of America or any State thereof or the District of Columbia. “Foreign Subsidiary” shall mean any Subsidiary that is not a US Subsidiary. “GAAP” means generally accepted accounting principles in the United States as in effect from time to time, including without limitation, those set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or in such other statements by such other entity as approved by a significant segment of the accounting profession. “Governmental Authority” means the government of the United States of America, any other nation or any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. 16 “Guarantee” means, as to any Person, any (a) any obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation payable or performable by another Person (the “primary obligor”) in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i) to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii) to purchase or lease property, securities or services for the purpose of assuring the obligee in respect of such Indebtedness or other obligation of the payment or performance of such Indebtedness or other obligation, (iii) to maintain working capital, equity capital or any other financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other obligation or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof (in whole or in part) or (b) any Lien on any assets of such Person securing any Indebtedness or other obligation of any other Person, whether or not such Indebtedness or other obligation is assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain any such Lien). The amount of any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith. The term “Guarantee” as a verb has a corresponding meaning. “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances or wastes of any nature regulated pursuant to any Environmental Law. “IFRS” means the International Financial Reporting Standards adopted by the International Accounting Standards Board as in effect from time to time consistently applied throughout the periods involved. “Increase Effective Date” has the meaning set forth in Section 2.08(d)(ii). “Indebtedness” means, as to any Person at any time, without duplication, all of the following, whether or not included as indebtedness or liabilities in accordance with GAAP: (a) all obligations of such Person for borrowed money and all obligations of such Person evidenced by bonds, debentures, notes, loan agreements or other similar instruments; (b) all direct or contingent obligations of such Person arising under letters of credit (including standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments; (c) net obligations of such Person under any Swap Contract; (d) all obligations of such Person to pay the deferred purchase price of property or services (other than trade accounts payable in the ordinary course of business and, in each case, not past due for more than 60 days after the date on which such trade account payable was created); (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on property owned or being purchased by such Person (including indebtedness arising under conditional sales or other title retention agreements), whether or not such indebtedness shall have been assumed by such Person or is limited in recourse; (f) Capital Leases; (g) all obligations of such Person to purchase, redeem, retire, defease or otherwise make any payment in respect of any Equity Interest in such Person or any other Person, valued, in the case of a redeemable preferred interest, at the greater of its voluntary or involuntary liquidation preference plus accrued and unpaid dividends; (h) all Guarantees of such Person in respect of any of the foregoing; and (i) all Securitization Transactions. For all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability company) in which such Person is a general partner or a joint venturer, unless such Indebtedness is expressly made non-recourse to such Person. The amount of any Capital Lease as of any date shall be deemed to be the amount of Attributable Indebtedness in respect thereof as of such date. 17 “Indemnitee” has the meaning set forth in Section 9.03(b). “Indemnified Taxes” means, with respect to payments made under this Agreement, (i) Taxes other than Excluded Taxes and (ii) Other Taxes. “Index Debt” means senior, unsecured, Long-Term Indebtedness for borrowed money of the Company that is not guaranteed by any other Person or subject to any other credit enhancement. “Information Memorandum” means the Confidential Information Memorandum dated May 2010 relating to the Company. “Initial Borrowings” has the meaning set forth in Section 2.08(d)(iii). “Interest Election Request” means a request by the Company to convert or continue a Borrowing in accordance with Section 2.07. “Interest Payment Date” means (a) with respect to any ABR Loan (including any Swingline Loan), the last day of each March, June, September and December and (b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest Period applicable to the Borrowing of which such Loan is a part and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing with an Interest Period of more than three months’ duration, each day prior to the last day of such Interest Period that occurs at intervals of three months’ duration after the first day of such Interest Period. “Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR Borrowing, the period commencing on the date of such Borrowing and ending on the numerically corresponding day in the calendar month that is one, two, three or six months (or, with consent of each Lender, nine or 12 months) thereafter, as the Company may elect; provided that (a) if any Interest Period would end on a day other than a Business Day, such Interest Period shall be extended to the next succeeding Business Day unless such next succeeding Business Day would fall in the next calendar month, in which case such Interest Period shall end on the next preceding Business Day and (b) any Interest Period that commences on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the last calendar month of such Interest Period) shall end on the last Business Day of the last calendar month of such Interest Period. For purposes hereof, the date of a Borrowing initially shall be the date on which such Borrowing is made and thereafter shall be the effective date of the most recent conversion or continuation of such Borrowing. “Investment” means, as to any Person, any direct or indirect acquisition or investment by such Person, whether by means of (a) the purchase or other acquisition of capital stock or other securities of another Person, (b) a loan, advance or capital contribution to, or assumption of debt of or purchase or other acquisition of any other debt or equity participation or interest in, another Person, including any partnership or joint venture interest in such other Person or (c) the purchase or other acquisition (in one transaction or a series of transactions) of assets of another Person that constitute a business unit. For purposes of covenant compliance, the amount of any Investment shall be the amount actually invested, without adjustment for subsequent increases or decreases in the value of such Investment. 18 “IRS” means the United States Internal Revenue Service. “Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit hereunder, and its successors in such capacity as provided in Section 2.05(i) and, in respect of the Existing Letters of Credit only, the issuers of such Existing Letters of Credit, as set forth in Schedule 2.05. The Issuing Bank may, in its discretion, arrange for one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall include any such Affiliate with respect to Letters of Credit issued by such Affiliate. “JPMCB” means JPMorgan Chase Bank, N.A. “Judgment Currency” has the meaning assigned to such term in Section 9.14(b). “LC Collateral Account” has the meaning set forth in Section 2.05(j). “LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter of Credit. “LC Exposure” means, at any time, the sum of (a) the sum of the US Dollar Equivalents of the aggregate undrawn amounts of all outstanding Letters of Credit at such time plus (b) the sum of the US Dollar Equivalents of the aggregate amount of all LC Disbursements that have not yet been reimbursed by or on behalf of the Company at such time. The LC Exposure of any Lender at any time shall be such Lender’s Applicable Percentage of the total LC Exposure at such time. “LC Sublimit” means $50,000,000. “Lenders” means the Persons listed on Schedule 2.01 and any other Person that shall have become a party hereto pursuant to an Assignment and Assumption, other than any such Person that shall have ceased to be a party hereto pursuant to an Assignment and Assumption. Unless the context otherwise requires, the term “Lenders” includes the Swingline Lender. “Lending Office” means, with respect to any Lender, the office(s) of such Lender (or an Affiliate of such Lender) specified as its “Lending Office(s)” on Schedule 2.01 or, as to any Person that becomes a Lender after the date hereof, in the Assignment and Assumption executed by such Person, or such other office(s) of such Lender (or an Affiliate of such Lender) as such Lender may hereafter designate from time to time as its “Lending Office(s)” by notice to the Company and the Facility Agent. A Lender may designate different Lending Offices for Loans denominated in different currencies. 19 “Letter of Credit” means any letter of credit issued pursuant to this Agreement and each Existing Letter of Credit. “Letter of Credit Extension” means, with respect to any Letter of Credit, the issuance thereof or extension of the expiry date thereof, or the increase of the amount thereof. “LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any currency for any Interest Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for such currency or for such Interest Period, the arithmetic mean of the rates quoted by the Reference Banks to leading banks in the London interbank market for the offering of deposits in such currency and for a period comparable to such Interest Period, in each case as of the Specified Time on the Quotation Day. “LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Adjusted LIBO Rate. “Lien” means any mortgage, pledge, hypothecation, assignment (including an assignment to provide security), deposit arrangement, encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or preferential arrangement in the nature of a security interest of any kind or nature whatsoever (including any conditional sale or other title retention agreement, any easement, right of way or other encumbrance on title to real property, and any financing lease having substantially the same economic effect as any of the foregoing); provided that in no event shall a Sale-Leaseback Transaction be considered a Lien. “Loan Documents” means this Agreement and each promissory note delivered pursuant to this Agreement. “Loans” means the loans made by the Lenders to the Company pursuant to this Agreement. “Local Time” means (a) with respect to a Loan or Borrowing denominated in US Dollars or any Letter of Credit, New York City time and (b) with respect to a Loan or Borrowing denominated in an Alternative Currency, London time. “London Agent” means J. P. Morgan Europe Limited. “Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP, constitutes (or, when incurred, constituted) a long-term liability. “Mandatory Costs Rate” has the meaning set forth in Exhibit C. 20 “Material Adverse Effect” means (a) a material adverse change in, or a material adverse effect upon, the business, results of operations, properties, assets or financial condition of the Company and the Subsidiaries, taken as a whole, (b) a material impairment of the ability of the Company to perform its obligations under any Loan Document to which it is a party or (c) a material adverse effect upon the legality, validity, binding effect or enforceability against the Company of any Loan Document to which it is a party. “Maturity Date” means July 13, 2015. “Maximum Rate” has the meaning set forth in Section 9.13. “Moody’s” means Moody’s Investors Service, Inc., and its successors. “Multiemployer Plan” means any employee benefit plan of the type described in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes or is obligated to make contributions, or during the preceding five plan years, has made or been obligated to make contributions. “New Notes” means the $375 million of the Company’s 5.00% Senior Notes due 2020 issued by the Company pursuant to the New Notes Indenture. “New Notes Indenture” means the Indenture dated as of June 15, 2010, by and among the Company and The Bank of New York Mellon, as Trustee, together with the Company Order dated as of June 18, 2010, issued in connection with the New Notes and executed by the chief financial officer of the Company. “New Notes Trustee” means, at any time, the trustee under the New Notes Indenture at such time. “Non-U.S. Lender” means a Lender that is not a U.S. Person. “Obligations” means all advances to, and debts, liabilities, obligations, covenants and duties of, the Company arising under any Loan Document or otherwise with respect to any Loan or Letter of Credit, whether direct or indirect (including those acquired by assumption), absolute or contingent, due or to become due, now existing or hereafter arising and including interest and fees that accrue after the commencement by or against the Company or any Affiliate thereof of any proceeding under any bankruptcy, insolvency or other debtor relief laws naming such Person as the debtor in such proceeding, regardless of whether such interest and fees are allowed claims in such proceeding. “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a result of a present or former connection between such Recipient and the jurisdiction imposing such Taxes (other than a connection arising from such Recipient having executed, delivered, enforced, become a party to, performed its obligations, received payments, received or perfected a security interest under, or engaged in any other transaction pursuant to, this Agreement). 21 “Other Taxes” means any present or future stamp, court, documentary, excise, property, intangible, recording, filing or similar Taxes that arise from any payment made under, from the execution, delivery, performance, enforcement or registration of, or from the registration, receipt or perfection of a security interest under, or otherwise with respect to, this Agreement, except any such Taxes imposed with respect to an assignment or participation. “Outstanding Amount” means (i) with respect to Loans and Swingline Loans on any date, the aggregate outstanding principal amount thereof after giving effect to any borrowings and prepayments or repayments of Loans and Swingline Loans, as the case may be, occurring on such date; and (ii) with respect to any LC Exposure on any date, the amount of such LC Exposure on such date after giving effect to any Letter of Credit Extension occurring on such date and any other changes in the aggregate amount of the LC Exposure as of such date, including as a result of any reimbursements by the Company of Unreimbursed Amounts. “Participant” has the meaning set forth in Section 9.04(c)(i). “Patriot Act” means the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)). “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in ERISA and any successor entity performing similar functions. “Pension Plan” means any “employee pension benefit plan” (as such term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or maintained by the Company or any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes or has an obligation to contribute, or in the case of a multiple employer or other plan described in Section 4064(a) of ERISA, has made contributions at any time during the immediately preceding five plan years. 22 “Permitted Acquisition” means an acquisition (whether pursuant to an acquisition of Equity Interests, assets or otherwise) by the Company or any of the Subsidiaries from any Person or Persons of a business that is substantially similar (a) to any line of business conducted by the Company and/or the Subsidiaries on the date hereof or (b) to any business substantially related to or incidental to those lines of business conducted by the Company and/or the Subsidiaries on the date hereof and in which the following conditions are satisfied: (i) the acquisition shall have been approved by the board of directors or other appropriate governing body of the Person whose business is to be acquired; (ii) immediately before and after giving effect to such acquisition, no Default shall have occurred and be continuing or would result therefrom; (iii) if the acquisition is of Equity Interests of a Person, such Person becomes a Subsidiary; (iv) after giving pro forma effect (in a manner satisfactory to the Facility Agent) to the consummation of such acquisition and the incurrence of any Indebtedness in connection with such acquisition, the Consolidated Leverage Ratio shall not exceed 3.00 to 1.00; and (c) the Company shall have delivered to the Facility Agent a Compliance Certificate for the period of four full fiscal quarters immediately preceding such acquisition for which financial statements have been delivered pursuant to the terms hereof (prepared in good faith and in a manner and using a methodology which is consistent with the most recent financial statements delivered pursuant to Section 5.01 or, prior to the delivery of any such financial statements, the financial statements referred to in Section 3.05) giving pro forma effect to the consummation of such acquisition and the incurrence of any Indebtedness in connection with such acquisition and evidencing compliance with the covenants set forth in Section 6.11; provided that the conditions set forth in clause (c) above shall not apply to any such acquisition the aggregate consideration paid for which, together with the aggregate consideration paid for any other such acquisition consummated during the twelve months preceding such acquisition (disregarding the aggregate consideration paid for any acquisitions consummated prior to the Effective Date) in reliance on Section 6.02(d) (including, in each case, Indebtedness assumed in connection therewith, all obligations in respect of deferred purchase price (including obligations under any purchase price adjustment but excluding earnout or similar payments) and all other consideration payable in connection therewith (including payment obligations in respect of non-competition agreements or other arrangements representing acquisition consideration)) does not exceed “Permitted Lien” has the meaning set forth in Section “Person” means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, Governmental Authority or other entity. “Plan” means any “employee benefit plan” (as such term is defined in Section 3(3) of ERISA) established by the Company or, with respect to any such plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate. “Prime Rate” means the rate of interest per annum publicly announced from time to time by JPMCB, as its prime rate in effect at its principal office in New York City; each change in the Prime Rate shall be effective from and including the date such change is publicly announced as being effective. “Priority Indebtedness” means the sum, without duplication, for the Company and the Subsidiaries, of (a) all Indebtedness secured by any Lien on any assets of the Company or any Subsidiary, (b) all Indebtedness referred to in clauses (f) and (i) of the definition of “Indebtedness”, (c) all Indebtedness of the Subsidiaries (other than Indebtedness owed to the Company or another Subsidiary) and (d) all Sale-Leaseback Transactions; provided, that Priority Indebtedness shall not include (i) Cash Pool Obligations under any Cash Pool Arrangement to the extent, and for so long as, such obligations do not exceed the Cash Pool Availability under such Cash Pool Arrangement, (ii) any Indebtedness under arrangements for factoring of foreign receivables to the extent the aggregate uncollected amount of the receivables transferred pursuant to such arrangements does not exceed $50,000,000, and (iii) contingent obligations under undrawn letters of credit, bank guarantees, surety bonds and similar instruments supporting trade payables, workers’ compensation and similar obligations and other non-financial obligations. 23 “Public Lender” has the meaning set forth in Section “Quotation Day” means (a) with respect to any currency (other than Sterling) for any Interest Period, two Business Days prior to the first day of such Interest Period and (b) with respect to Sterling for any Interest Period, the first day of such Interest Period, in each case unless market practice differs in the Relevant Interbank Market for any currency, in which case the Quotation Day for such currency shall be determined by the Applicable Agent in accordance with market practice in the Relevant Interbank Market (and if quotations would normally be given by leading banks in the Relevant Interbank Market on more than one day, the Quotation Day shall be the last of those days). “Recipient” means, as applicable, (i) any Agent (ii) any Lender, (iii) the Issuing Bank and (iv) solely for U.S. Federal withholding tax purposes, any Beneficial Owner. “Reference Banks” means with respect to the LIBO Rate or the EURIBO Rate, the principal London offices of J.P. Morgan Europe Limited and Bank of America, N.A., or such other banks as may be appointed by the Facility Agent in consultation with the Company. “Refinancing Notes” means any bonds, notes or other debt instruments of the Company issued and sold for the purpose of refinancing the New Notes. “Register” has the meaning set forth in Section 9.04. “Related Parties” means, with respect to any specified Person, such Person’s Affiliates and the respective directors, trustees, officers, employees, agents and advisors of such Person and such Person’s Affiliates. “Release” means any actual or threatened release, spill, emission, leaking, dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching or migration into or through the environment or within or upon any building, structure, facility or fixture. “Relevant Interbank Market” means (a) with respect to any currency (other than Euros), the London interbank market and (b) with respect to Euros, the European interbank market. “Required Lenders” means, at any time, Lenders having Revolving Exposures and unused Commitments representing more than 50% of the sum of the total Revolving Exposures and unused Commitments at such time. “Responsible Officer” means the chief executive officer, president, chief financial officer, treasurer, vice president of finance, controller, director of treasury operations, secretary or general counsel of the Company or any other person authorized by the Board of Directors of the Company to sign Loan Documents on its behalf. Any document delivered hereunder that is signed by a Responsible Officer of the Company shall be conclusively presumed to have been authorized by all necessary corporate, partnership and/or other action on the part of the Company and such Responsible Officer shall be conclusively presumed to have acted on behalf of the Company. 24 “Restricted Payment” has the meaning set forth in Section 6.06. “Revolving Exposure” means, with respect to any Lender at any time, the aggregate amount of (a) the sum of the US Dollar Equivalents of such Lender’s outstanding Revolving Loans, (b) such Lender’s LC Exposure and (c) such Lender’s Swingline Exposure. “Revolving Loans” means the Loans made by the Lenders to the Company pursuant to Section 2.01. Each Revolving Loan denominated in US Dollars shall be an ABR Loan or a LIBOR Loan. Each Revolving Loan denominated in an Alternative Currency (other than Euros) shall be a LIBOR Loan. Each Revolving Loan denominated in Euros shall be a EURIBOR Loan. “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc., and its successors. “Sale-Leaseback Transaction” means any arrangement whereby the Company or a Subsidiary shall sell or transfer any property, real or personal, used or useful in its business, whether now owned or hereafter acquired, and, as part of such arrangement, rent or lease such property or other property that it intends to use for substantially the same purpose or purposes as the property sold or transferred. The amount of any Sale-Leaseback Transaction as of any date shall be deemed to be the amount of Attributable Indebtedness in respect thereof as of such date. “Screen Rate” means (a) in respect of the LIBO Rate for any currency for any Interest Period, the British Bankers Association Interest Settlement Rate for such currency and such Interest Period appearing on the applicable Reuters screen (and if such screen is replaced or such service ceases to be available, another screen or service displaying the appropriate rate designated by the Applicable Agent) and (b) in respect of the EURIBO Rate for any Interest Period, the percentage per annum determined by the Banking Federation of the European Union for such Interest Period as set forth on the applicable Reuters screen (and if such screen is replaced or such service ceases to be available, another screen or service displaying the appropriate rate designated by the Applicable Agent). “SEC” means the Securities and Exchange Commission. “Securitization Transaction” means any transfer by the Company or any Subsidiary of accounts receivable or interests therein (a) to a trust, partnership, corporation or other entity, which transfer is funded in whole or in part, directly or indirectly, by the incurrence or issuance by the transferee or any successor transferee of Indebtedness, fractional undivided interests or securities that are to receive payments from, or that represent interests in, the cash flow derived from such accounts receivable or interests or (b) directly to one or more investors or other purchasers (other than any sale of delinquent or doubtful accounts for collection and not as part of a financing transaction). The amount of any Securitization Transaction shall be deemed at any time to be the aggregate principal or stated amount of the Indebtedness, fractional undivided interests or other securities referred to in the preceding sentence or, if there shall be no such principal or stated amount, the uncollected amount of the accounts receivable transferred pursuant to such Securitization Transaction net of any such accounts receivable that have been written off as uncollectible. 25 “Solvent” shall mean with respect to any Person as of the date of determination thereof that (a) the amount of the “present fair saleable value” of the assets of such Person will, as of such date, exceed the amount of all “liabilities of such Person, contingent or otherwise,” as of such date, as such quoted terms are determined in accordance with applicable Federal and state laws governing determinations of the insolvency of debtors, (b) the present fair saleable value of the assets of such Person will, as of such date, be greater than the amount that will be required on its debts as such debts become absolute and matured, (c) such Person will not have as of such date, an unreasonably small amount of capital with which to conduct its business and (d) such Person will be able to pay its debts as they mature in each case after giving effect to any right of indemnification and contribution of such Person from or to any Affiliate. “Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London time and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time. “Statutory Reserve Rate” means a fraction (expressed as a decimal), the numerator of which is the number one and the denominator of which is the number one minus the aggregate of the maximum reserve percentages (including any marginal, special, emergency or supplemental reserves) expressed as a decimal established by the Board to which the Facility Agent is subject, for LIBOR funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve percentages shall include those imposed pursuant to such Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency funding and to be subject to such reserve requirements without benefit of or credit for proration, exemptions or offsets that may be available from time to time to any Lender under such Regulation D or any comparable regulation. The Statutory Reserve Rate shall be adjusted automatically on and as of the effective date of any change in any reserve percentage. “Sterling” or “£” means the lawful currency of the United Kingdom. “Subsequent Borrowings” has the meaning set forth in Section 2.08(d)(iii). “subsidiary” means, with respect to any Person (the “parent”) at any date, any corporation, limited liability company, partnership, association or other entity the accounts of which would be consolidated with those of the parent in the parent’s consolidated financial statements if such financial statements were prepared in accordance with GAAP as of such date, as well as any other corporation, limited liability company, partnership, association or other entity (a) of which securities or other ownership interests representing more than 50% of the equity or more than 50% of the ordinary voting power or, in the case of a partnership, more than 50% of the general partnership interests are, as of such date, owned, Controlled or held or (b) that is, as of such date, otherwise Controlled, by the parent or one or more subsidiaries of the parent or by the parent and one or more subsidiaries of the parent. 26 “Subsidiary” means any direct or indirect subsidiary of the Company. “Swap Contract” means (a) any rate swap transaction, basis swap, credit derivative transaction, forward rate transaction, commodity swap, commodity option, forward commodity contract, equity or equity index swap or option, bond or bond price or bond index swap or option or forward bond or forward bond price or forward bond index transaction, interest rate option, forward foreign exchange transaction, cap transaction, floor transaction, collar transaction, currency swap transaction, cross-currency rate swap transaction, currency option, spot contract, or any other similar transaction or any combination of any of the foregoing (including any option to enter into any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement and (b) any and all transactions of any kind, and the related confirmations, which are subject to the terms and conditions of, or governed by, any form of master agreement published by the International Swaps and Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master agreement (any such master agreement, together with any related schedules, a “Master Agreement”), including any such obligations or liabilities under any Master Agreement. The amount of any net obligation under any Swap Contract on any date shall be deemed to be the Swap Termination Value thereof as of such date. “Swap Termination Value” means, in respect of any one or more Swap Contracts, after taking into account the effect of any legally enforceable netting agreement relating to such Swap Contracts, (a) for any date on or after the date such Swap Contracts have been closed out and termination value(s) determined in accordance therewith, such termination value(s) and (b) for any date prior to the date referenced in clause (a), the amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as determined based upon one or more mid-market or other readily available quotations provided by any recognized dealer in such Swap Contracts (which may include a Lender or any Affiliate of a Lender). “Swingline Exposure” means, at any time, the aggregate principal amount of all Swingline Loans outstanding at such time. The Swingline Exposure of any Lender at any time shall be such Lender’s Applicable Percentage of the aggregate Swingline Exposure at such time. “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of Swingline Loans hereunder. “Swingline Loan” means a Loan made pursuant to Section 27 “Swiss Franc” or the sign “CHF” means the lawful currency of Switzerland. “TARGET” means the Trans-European Automated Real Time Gross Settlement Express Transfer (TARGET) payment system. “Taxes” means any present or future taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or other charges imposed by any Governmental Authority, including any interest, additions to tax or penalties applicable thereto. “Threshold Amount” means $25,000,000. “Transactions” means the execution, delivery and performance by the Company of the Loan Documents, the borrowing of Loans and the issuance of Letters of Credit hereunder. “Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate or the Alternate Base Rate. “Unreimbursed Amount” has the meaning set forth in Section 2.05(e). “US Dollar Equivalent” means, on any date of determination, (a) with respect to any amount in US Dollars, such amount, and (b) with respect to any amount in any Alternative Currency, the equivalent in US Dollars of such amount, determined by the Facility Agent pursuant to Section 1.05 using the Exchange Rate with respect to such Alternative Currency at the time in effect under the provisions of such Section. “US Dollars” or “US$” means the lawful currency of the United States of America. “U.S. Person” means a “United States person” within the meaning of Section 7701(a)(30) of the Code. “US Subsidiary” means any Subsidiary that is organized under the laws of the United States of America, any State thereof or the District of Columbia. “U.S. Tax Certificate” has the meaning assigned to such term in Section 2.16(f)(ii)(D)(2). “Withholding Agent” means the Company, the Facility Agent, the London Agent or any other entity that is deemed to be a withholding agent for U.S. Federal income tax purposes. 28 “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete or partial withdrawal from such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA. “Yen” or “¥” means the lawful currency of Japan. SECTION 1.02. Classification of Loans and Borrowings. For purposes of this Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Revolving Loan”). Borrowings also may be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving Borrowing”). SECTION 1.03. Terms Generally.
